Appeal from a judgment of the Supreme Court, entered in Rensselaer county on January 17, 1938, upon the decision of Hon. G. D. B. Hasbrouek, official referee, in favor of the plaintiffs against the defendant for the sum of $600, with interest from January 1,1932, damages, and $134.50 costs, amounting in ail to $947.50. The action was to recover damages for breach of contract upon the sale of real estate. The plaintiffs conveyed to the defendant a farm and alleged that as consideration therefor the defendant had agreed to pay $2,000 and to remodel the dwelling so as to make the upper floor suitable for occupancy by the plaintiffs as a home for the plaintiffs for life and plaintiffs Were to have the life use of the bam buildings and land. The defendant did remodel the house and construct rooms on the upper floor thereof for the occupancy of the plaintiffs. Trouble developed and the plaintiffs moved out. Sometime afterwards the defendant sold the premises making no reservation of the plaintiffs’ life use of the portion of the house and the farm buildings and land. Defendant testified that she agreed to fix up the house and give the plaintiffs the use of the land and barns except for an acre or so about the house. As to the $2,000 she claimed that it was to be spent in remodeling the house. The official referee foujud in favor of the plaintiffs in all respects except as to them claim for $2,000. Judgment unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffeman, JJ.